COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 TEXAS DEPARTMENT OF AGING                      §
 AND DISABILITY SERVICES,                                       No. 08-15-00256-CV
                                                §
                   Appellant,                                     Appeal from the
                                                §
 v.                                                              346th District Court
                                                §
 LORI LOYA,                                                   of El Paso County, Texas
                                                §
                   Appellee.                                    (TC# 2013DCV1845)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellant’s plea to the jurisdiction. We therefore reverse the trial

court’s order denying Appellant’s plea to the jurisdiction and dismiss with prejudice all of

Appellee’s claims for lack of jurisdiction.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF APRIL, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.